13-4528
         Li v. Holder
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A200 751 305
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ZU YONG LI,
14                Petitioner,
15
16                      v.                                      13-4528
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Troy Nader Moslemi, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Emily Anne Radford,
27                                     Assistant Director; John W.
28                                     Blakeley, Senior Litigation Counsel,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Zu Yong Li, a native and citizen of China,

 6   seeks review of a November 5, 2013 order of the BIA

 7   affirming the November 2, 2011 decision of an Immigration

 8   Judge (“IJ”) denying asylum, withholding of removal, and

 9   Convention Against Torture (“CAT”) relief. In re Zu Yong Li,

10   No. A200 751 305 (B.I.A. Nov. 5, 2013), aff’g No. A200 751

11   305 (Immig. Ct. New York City Nov. 2, 2011). We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision, including the portions not explicitly

16   discussed by the BIA. Yun-Zui Guan v. Gonzales, 432 F.3d
17   391, 394 (2d Cir. 2005). The applicable standards of review

18   are well established. See 8 U.S.C. § 1252(b)(4)(B); see also

19   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

20        For asylum applications governed by the REAL ID Act,

21   such as Li’s, the IJ may, considering the totality of the

22   circumstances, base a credibility finding on an asylum


                                  2
 1   applicant’s demeanor, candor, or responsiveness, and

 2   inconsistencies in his statements and other record evidence,

 3   without regard to whether they go “to the heart of the

 4   applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

 5   Xia Lin, 534 F.3d at 163-65. Here, the totality of the

 6   circumstances, including the inconsistency in and

 7   implausibility of Li’s testimony and his non-responsiveness,

 8   support the IJ’s credibility determination.

 9       The IJ reasonably found Li’s testimony inconsistent. Li

10   testified multiple times that when Chinese authorities

11   interrogated him, he told them the names of his fellow house

12   church members and their addresses. In his personal

13   statement, however, Li asserted that he did not provide

14   names and contact information. The IJ considered Li’s

15   explanation for the inconsistency—that he did not remember

16   whether he provided names or not—and found it unpersuasive,

17   particularly given its significance. See Majidi v. Gonzales,

18   430 F.3d 77, 79-80 (2d Cir. 2005). This inconsistency

19   provides substantial support for the IJ’s adverse

20   credibility determination because it directly relates to the

21   one significant instance of persecution that Li alleges. See

22   Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295


                                  3
 1   (2d Cir. 2006) (per curiam); cf. Xiu Xia Lin, 534 F.3d at

 2   166 n.3.

 3       The IJ also reasonably found Li’s testimony implausible

 4   and unresponsive. During direct examination, Li was asked

 5   why the police beat him after he cooperated with them, and

 6   Li stated that they asked him about his faith in Jesus. An

 7   IJ is permitted to evaluate the “inherent plausibility” of

 8   an applicant’s claim in making her credibility

 9   determination. Xiu Xia Lin, 534 F.3d at 168 (quoting 8

10   U.S.C. § 1158(b)(1)(B)(iii)).

11        Although the agency did not explicitly rely on or

12   consider Li’s corroborating evidence, it was not required to

13   do so. Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir.

14   2007); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

15   337 n.17 (2d Cir. 2006). Li fails to identify any specific

16   evidence the agency should have considered, or to explain

17   how it would have independently verified his inconsistent

18   testimony.   Moreover, the BIA was not required to credit

19   the explanation for inconsistent testimony outlined in Li’s

20   affidavit, particularly because he was given ample

21   opportunity to present that explanation to the IJ and did

22   not do so. Majidi, 430 F.3d at 80.


                                     4
 1       Given Li’s inconsistency, lack of plausibility, and

 2   non-responsiveness, substantial evidence supports the

 3   agency’s adverse credibility determination, which provided

 4   an adequate basis for denying Li asylum, withholding of

 5   removal, and CAT relief. See 8 U.S.C. § 1158(b)(1)(B)(iii);

 6   Xiu Xia Lin, 534 F.3d at 167; see also Paul v. Gonzales, 444

 7 F.3d 148, 155-57 (2d Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED. As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is

11   VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot. Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    5